Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (“Agreement”), dated April 13, 2011
(“Effective Date”), is between Orange 21 Inc. (the “Company”) and Carol
Montgomery (“Executive”).

 

1. POSITION, RESPONSIBILITIES, AND TERM

a. Position. As of the Effective Date, Executive is employed by the Company to
render services to the Company in the position of Chief Executive Officer and
other mutually-agreeable senior executive positions for the Company and its
subsidiaries (including initially as “Secretary” of the Company) as the
Company’s Board of Directors (“Board”) may request. Executive shall report
directly to the Board in these capacities. For sake of clarity, Executive shall
also serve, if requested by the Board, as a director and Chief Executive Officer
of Orange 21 North America Inc. or the Company’s other subsidiaries. Executive
shall perform such duties and responsibilities as are normally related to such
positions in accordance with the standards of the industry and any additional
duties now or hereafter assigned to Executive (“Services”) by the Board.
Executive shall abide by the rules, regulations, and practices of the Company as
adopted or modified from time to time in the Company’s sole discretion.
Executive will devote Executive’s full time efforts to the provision of Services
under this Agreement. Executive acknowledges and agrees to perform all duties
and requirements mandated of the Principal Executive Officer of the Company, as
defined under the Securities and Exchange Commission rules and regulations.

b. Other Activities. Except upon the prior written consent of the Company,
Executive will not, during the term of this Agreement: (i) engage, directly or
indirectly, in any other business activity (whether or not pursued for pecuniary
advantage) that might interfere with Executive’s duties and responsibilities
hereunder or create a conflict of interest with the Company; or (ii) acquire any
interest of any type in any other business which is in competition with the
Company, provided, however, that the foregoing shall not be deemed to prohibit
the Executive from acquiring solely as an investment up to one percent (1%) of
the outstanding equity interests of any publicly-held company.

c. No Conflict. Executive represents and warrants that Executive’s execution of
this Agreement and performance of Services under this Agreement will not violate
any obligations Executive may have to any other employer, person or entity,
including any obligations to keep in confidence proprietary information,
knowledge, or data acquired by Executive in confidence or in trust prior to
becoming an employee of the Company.

 

2. COMPENSATION AND BENEFITS

a. Annual Base Salary. In consideration of the Services to be rendered under
this Agreement, the Company shall pay Executive an annual base salary at the
rate of Three Hundred Sixty Thousand Dollars ($360,000.00) per year, less
applicable withholdings (“Base Salary”). The Base Salary shall be paid in
accordance with the Company’s normal payroll practices. Executive’s Base Salary
will be reviewed from time to time in accordance with the established procedures
of the Company for adjusting salaries for similarly situated employees and may
be increased in the sole discretion of the Board. On or before December 31,
2011, the compensation and benefits payable to Executive under Section 2 of this
Agreement will be reviewed and is subject to adjustment at the sole discretion
of the Board.



--------------------------------------------------------------------------------

b. Stock Option. In further consideration of the Services to be rendered under
this Agreement, the Company will grant Executive a nonstatutory stock option to
purchase 100,000 shares of the Company’s common stock vesting annually over a
period of three (3) years from the grant date of such stock option (“Stock
Option”). Executive’s entitlement to the Stock Option is conditioned upon
Executive’s signing of the Company’s written Stock Option agreement, attached
hereto as Exhibit B, and is subject to its terms and the terms of the Company’s
Amended and Restated 2004 Stock Incentive Plan, or any successor plan thereto
(the “Stock Plan”), and related documents adopted by the Board, except as
expressly provided herein. The number of shares subject to the Stock Option will
be proportionately adjusted upon any stock split of the Company’s common
shares which occurs before the Stock Option is granted.

c. Employment Benefits Plans. In further consideration of the Services to be
rendered under this Agreement, Executive will be eligible to participate in
pension, profit sharing and other retirement plans, incentive compensation
plans, group health, hospitalization and disability or other insurance plans,
and other employee welfare benefit plans generally made available to other
similarly-situated employees of the Company, in accordance with the benefit
plans established by the Company, and as may be amended from time to time in the
Company’s sole discretion.

d. Vacation. Commencing with the Effective Date, Executive shall begin to accrue
four (4) weeks of paid vacation per calendar year (or such greater amount as is
approved by the Board from time to time) on a pro-rata basis, subject to the
policies and procedures in the Company’s Employee Handbook as may be amended
from time to time in the Company’s sole discretion.

e. No Relocation Benefits. Executive acknowledges and agrees that she is not
entitled to and shall not receive any relocation benefits or payments or
reimbursements in connection with her employment with the Company.

f. Expenses. The Company will pay or reimburse Executive for all normal and
reasonable travel and entertainment expenses incurred by Executive in connection
with Executive’s responsibilities to the Company upon submission of proper
vouchers and documentation in accordance with the Company’s expense
reimbursement policy. Any reimbursements or in-kind benefits provided under this
Agreement that are subject to Internal Revenue Code (“Code”) Section 409A shall
be made or provided in compliance with the requirements of Code Section 409A,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in this Agreement,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a fiscal year may not affect the expenses eligible for
reimbursement or in-kind benefits to be provided, in any other fiscal year,
(iii) the reimbursement of an eligible expense will be made no later than the
last day of the fiscal year following the year in which the expense is incurred,
and (iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

-2-



--------------------------------------------------------------------------------

3. TERM - AT-WILL EMPLOYMENT

Notwithstanding anything to the contrary in this Agreement whether express or
implied, the employment of Executive shall be “at-will” at all times. The
Company or Executive may terminate Executive’s employment with the Company at
any time for any reason or no reason at all, with or without cause, in each case
subject to the terms and provisions of this Agreement, notwithstanding anything
to the contrary contained in or arising from any statements, policies or
practices of the Company relating to the employment, discipline or termination
of its employees. This Agreement shall terminate automatically upon the
termination of Executive’s employment with the Company. Following the
termination of Executive’s employment, the Company shall pay to Executive all
compensation to which Executive is entitled up through the date of termination.

 

4. COMPANY TERMINATION OBLIGATIONS

a. Termination by Company for Cause. The Company may terminate Executive’s
employment and this Agreement at any time for Cause. Upon a termination of
Executive’s employment by the Company for Cause, Executive only will be entitled
to any salary and other benefits earned, but unpaid (including accrued but
unpaid vacation), and any reimbursement for expenses owed to Executive by the
Company, as of the date of Executive’s termination. For purposes of this
Agreement, “Cause” shall mean, each as determined in the discretion of the
Company’s (or its successor’s) Board: (i) Executive engages in a material act of
misconduct, including but not limited to misappropriation of trade secrets,
fraud, or embezzlement; (ii) Executive commits a crime involving dishonesty,
breach of trust, physical harm to any person, or moral turpitude;
(iii) Executive breaches this Agreement; (iv) Executive refuses to implement or
follow a lawful policy or directive of the Company or engages in other willful
misconduct in the performance of Executive’s duties; (v) Executive engages in
misfeasance or malfeasance demonstrated by Executive’s failure to perform
Executive’s job duties diligently and/or in a professional manner; or
(vi) Executive violates a Company policy or procedure which is materially
injurious to the Company, including but not limited to violation of the
Company’s policy concerning sexual harassment, discrimination, retaliation,
conflicts of interest, or drugs or alcohol.

b. Termination by Company without Cause. The Company shall have the unilateral
right to terminate Executive’s employment and this Agreement at any time without
Cause in the Company’s sole and absolute discretion upon thirty (30) days
advance written notice. Any such termination without Cause shall not constitute
a breach of any term of this Agreement, express or implied, or a wrongful
deprivation of Executive’s office or position. If the Company terminates
Executive’s employment without Cause, the Company shall have no obligation to
Executive. Executive only will be entitled to any salary and other benefits
earned, but unpaid (including accrued but unpaid vacation), and any
reimbursement for expenses owed to Executive by the Company, as of the date of
Executive’s termination.

c. Termination Due to Disability. Disability shall mean that Executive will be
or has been unable for medical reasons to perform her essential job duties for
either ninety (90) consecutive calendar days or one hundred twenty
(120) business days in a twelve (12) month period. If Executive becomes subject
to a Disability and if within thirty (30) days

 

-3-



--------------------------------------------------------------------------------

after the Company gives Executive written notice, Executive has not returned to
perform substantially her duties, Executive’s employment and this Agreement
shall terminate automatically upon the expiration of such 30-day period and all
obligations of the Company under this Agreement shall cease, other than those
set forth in Section 3.

d. Termination Due to Death. Executive’s employment and this Agreement shall
terminate automatically upon Executive’s death. If Executive’s employment is
terminated due to Executive’s death, all obligations of the Company under this
Agreement shall cease, other than those set forth in Section 3.

e. Executive’s Resignation. Executive may resign Executive’s employment at any
time pursuant to Section 3 upon thirty (30) days advance written notice to the
Company, and thereafter, all obligations of the Company under this Agreement
shall cease other than those set forth in Section 3 and this Agreement shall
terminate automatically.

f. Golden Parachute Excise Tax. In the event that it is determined that any
payment or distribution of any type to or for the benefit of the Executive made
by the Company, by any of its affiliates, by any person who acquires ownership
or effective control of the Company or ownership of a substantial portion of the
Company’s assets (within the meaning of Code Section 280G, and the regulations
thereunder or by any affiliate of such person, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (the “Total Payments”), would be subject to the excise tax imposed by
Code Section 4999 or any interest or penalties with respect to such excise tax
(such excise tax, together with any such interest or penalties, are collectively
referred to as the “Excise Tax”), then such payments or distributions shall be
payable either in (x) full or (y) as to such lesser amount which would result in
no portion of such payments or distributions being subject to the Excise Tax and
Executive shall receive the greater, on an after-tax basis, of (x) or (y) above.
In order to produce the best possible after-tax result for Executive, Executive
hereby agrees to the reduction of any payments or benefits under this Agreement,
as well as any other payments or benefits provided for under agreements entered
into between Executive and the Company that are included in the calculation of
the Total Payments, such as, for example, the accelerated vesting of equity
awards. All mathematical determinations and all determinations of whether any of
the Total Payments are “parachute payments” (within the meaning of Code
Section 280G) that are required to be made under this Section 4(g), shall be
made by a nationally recognized independent audit firm not retained by the
Company at the time of the Change in Control (the “Accountants”), who shall
provide their determination, together with detailed supporting calculations
regarding the amount of any relevant matters, both to the Company and to the
Executive within seven (7) business days of the Executive’s “separation from
service” (within the meaning of Code Section 409A) from the Company
(“Termination Date”), if applicable, or such earlier time as is requested by the
Company. Such determination shall be made by the Accountants using reasonable
good faith interpretations of the Code. Any determination by the Accountants
shall be binding upon the Company and the Executive, absent manifest error. If a
reduction in the Total Payments constituting “parachute payments” is necessary
so that no portion of such Total Payments is subject to the excise tax under
Code Section 4999, the reduction shall occur in the following order:
(1) reduction of cash payments for which the full amount is treated as a
parachute payment; (2) cancellation of accelerated vesting (or, if necessary,
payment) of cash awards for which the full amount in not treated as a parachute
payment; (3) cancellation of any accelerated

 

-4-



--------------------------------------------------------------------------------

vesting of equity awards; and (4) reduction of any continued employee benefits.
In selecting the equity awards (if any) for which vesting will be reduced under
clause (3) of the preceding sentence, awards shall be selected in a manner that
maximizes the after-tax aggregate amount of Total Payments provided to
Executive, provided that if (and only if) necessary in order to avoid the
imposition of an additional tax under Code Section 409A, awards instead shall be
selected in the reverse order of the date of grant. For the avoidance of doubt,
for purposes of measuring an equity compensation award’s value to Executive when
performing the foregoing comparison between (x) and (y), such award’s value
shall equal the then aggregate fair market value of the vested shares underlying
the award less any aggregate exercise price less applicable taxes. Also, if two
or more equity awards are granted on the same date, each award will be reduced
on a pro-rata basis. In no event shall the Executive have any discretion with
respect to the ordering of payment reductions. As expressly permitted by Q/A #32
of the Code Section 280G regulations, with respect to performing any present
value calculations that are required in connection with this Section 4(f),
Executive and Company each affirmatively elect to utilize the Applicable Federal
Rates (“AFR”) that are in effect as of the Effective Date and the Accountants
shall therefore use such AFRs in their determinations and calculations. The
Company shall pay the fees and costs of the Accountants which are incurred in
connection with this Section 4(f).

 

5. EXECUTIVE TERMINATION OBLIGATIONS

a. Return of Property. Executive agrees that all property (including without
limitation all equipment, tangible proprietary information, documents, records,
notes, contracts and computer-generated materials) furnished to or created or
prepared by Executive incident to Executive’s employment belongs to the Company
and shall be promptly returned to the Company upon termination of Executive’s
employment.

b. Resignation and Cooperation. Upon termination of Executive’s employment for
any reason, Executive shall be deemed to have resigned from all offices and
directorships then held with the Company, and any of its affiliates, as of
Executive’s last day of employment and Executive agrees that he will timely take
any action requested by the Company to confirm any such resignations. Following
any termination of employment, Executive shall cooperate with the Company in the
winding up of pending work on behalf of the Company and the orderly transfer of
work to other employees. Executive shall also cooperate with the Company in the
defense of any action brought by any third party against the Company that
relates to Executive’s employment by the Company.

c. Continuing Obligations. Executive understands and agrees that Executive’s
obligations under Sections 5 through 8 herein (including Exhibit A) shall
survive the termination of Executive’s employment for any reason and the
termination of this Agreement.

d. Clawback Policy. Without limiting the requirement in Section 1 that Executive
will strictly adhere to and obey Company policies, Executive understands and
agrees that the Company may in the future implement a policy on the recoupment
of compensation (“Clawback Policy”). As a result, if Executive becomes eligible
for a bonus or other incentive awards, Executive may be required to repay to the
Company certain previously paid compensation in accordance with any such
Clawback Policy and/or in accordance with applicable law.

 

-5-



--------------------------------------------------------------------------------

6. INVENTIONS AND PROPRIETARY INFORMATION

In consideration of, and as a condition to, Executive’s employment with the
Company, and as an essential inducement to the Company to enter into this
Agreement, this Agreement is expressly subject to Executive’s executing (and
complying with) the Company’s Proprietary Information and Inventions Agreement,
which is attached as Exhibit A (“Proprietary Information Agreement”).

 

7. ARBITRATION

The Company and Executive agree that any dispute or controversy arising out of,
relating to, or in connection with Executive’s employment with the Company,
severance of Executive’s employment with the Company, this Agreement, or the
interpretation, validity, construction, performance, breach, or termination
thereof shall be settled by arbitration to be held in San Diego, California, in
accordance with the Judicial Arbitration and Mediation Service/Endispute, Inc.
(“JAMS”) rules for employment disputes then in effect (the “Rules”). The
arbitrator may grant injunctions or other relief in such dispute or controversy.
The decision of the arbitrator shall be final, conclusive and binding on the
parties to the arbitration. Judgment may be entered on the arbitrator’s decision
in any court having jurisdiction. The arbitrator shall apply California law to
the merits of any dispute or claim. The Company shall pay the arbitration costs,
to the extent required by law. Executive hereby expressly consents to the
personal jurisdiction of the state and federal courts located in San Diego,
California for any action or proceeding arising from or relating to this
Agreement or relating to any arbitration in which the parties are participants.
The parties may apply to any court of competent jurisdiction for a temporary
restraining order, preliminary injunction, or other interim or conservatory
relief, as necessary, without breach of this arbitration agreement and without
abridgment of the powers of the arbitrator. EXECUTIVE HAS READ AND UNDERSTANDS
THIS SECTION, WHICH DISCUSSES ARBITRATION. EXECUTIVE UNDERSTANDS THAT BY SIGNING
THIS AGREEMENT, EXECUTIVE AGREES TO SUBMIT ANY FUTURE CLAIMS ARISING OUT OF,
RELATING TO, OR IN CONNECTION WITH EXECUTIVE’S EMPLOYMENT OR TERMINATION
THEREOF, OR THE INTERPRETATION, VALIDITY, CONSTRUCTION, PERFORMANCE OR BREACH OF
THIS AGREEMENT, TO BINDING ARBITRATION, AND THAT THIS ARBITRATION CLAUSE
CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT TO A JURY TRIAL AND RELATES TO THE
RESOLUTION OF ALL DISPUTES RELATING TO ALL ASPECTS OF THE EMPLOYER/EXECUTIVE
RELATIONSHIP, INCLUDING BUT NOT LIMITED TO, DISCRIMINATION CLAIMS.

 

8. AMENDMENTS; WAIVERS; REMEDIES

This Agreement may not be amended or waived except by a writing signed by
Executive and by an officer or director authorized by the Company’s Board which
expressly references this Section. Failure to exercise any right under this
Agreement shall not constitute a waiver of such right. Any waiver of any breach
of this Agreement shall not operate as a waiver of any subsequent breaches. All
rights or remedies specified for a party herein shall be cumulative and in
addition to all other rights and remedies of the party hereunder or under
applicable law.

 

-6-



--------------------------------------------------------------------------------

9. ASSIGNMENT; BINDING EFFECT

a. Assignment. The performance of Executive is personal hereunder, and Executive
agrees that Executive shall have no right to assign and shall not assign or
purport to assign any rights or obligations under this Agreement. This Agreement
may be assigned or transferred by the Company; and nothing in this Agreement
shall prevent the consolidation, merger or sale of the Company or a sale of any
or all or substantially all of its assets.

b. Binding Effect. Subject to the foregoing restriction on assignment by
Executive, this Agreement shall inure to the benefit of and be binding upon each
of the parties; the affiliates, officers, directors, agents, successors and
assigns of the Company; and the heirs, devisees, spouses, legal representatives
and successors of Executive.

 

10. NOTICES

All notices or other communications required or permitted hereunder shall be
made in writing and shall be deemed to have been duly given if delivered: (a) by
hand; (b) by a nationally recognized overnight courier service; or (c) by United
States first class registered or certified mail, return receipt requested, to
the Company, addressed to the Company’s General Counsel at its corporate office
in San Diego, California or to Executive at Executive’s residence. The date of
notice shall be deemed to be the earlier of (i) actual receipt of notice by any
permitted means, or (ii) five business days following dispatch by overnight
delivery service or the United States Mail. Executive shall be obligated to
notify the Company in writing of any change in Executive’s address. Notice of
change of address shall be effective only when done in accordance with this
paragraph.

 

11. SEVERABILITY

If any provision of this Agreement shall be held by a court or arbitrator to be
invalid, unenforceable, or void, such provision shall be enforced to the fullest
extent permitted by law, and the remainder of this Agreement shall remain in
full force and effect. In the event that the time period or scope of any
provision is declared by a court or arbitrator of competent jurisdiction to
exceed the maximum time period or scope that such court or arbitrator deems
enforceable, then such court or arbitrator shall reduce the time period or scope
to the maximum time period or scope permitted by law.

 

12. TAXES

All amounts paid under this Agreement shall be paid less all applicable state
and federal tax withholdings and any other withholdings required by any
applicable jurisdiction. The Company (including without limitation members of
the Board) shall not be liable to Executive or other persons as to any
unexpected or adverse tax consequence realized by Executive and Executive shall
be solely responsible for the timely payment of all taxes arising from this
Agreement that are imposed on Executive. This Agreement is intended to comply
with the applicable requirements of Code Section 409A and shall be limited,
construed and interpreted in a manner so as to comply therewith. Each payment
made pursuant to any provision of this Agreement shall be considered a separate
payment and not one of a series of payments for purposes of Code Section 409A.
While it is intended that all payments and benefits provided under this
Agreement to Executive will be exempt from or comply with Code Section 409A, the
Company makes no

 

-7-



--------------------------------------------------------------------------------

representation or covenant to ensure that the payments under this Agreement are
exempt from or compliant with Code Section 409A. The Company will have no
liability to Executive or any other party if a payment or benefit under this
Agreement is challenged by any taxing authority or is ultimately determined not
to be exempt or compliant. In addition, if upon Executive’s Termination Date,
Executive is then a “specified employee” (as defined in Code Section 409A), then
solely to the extent necessary to comply with Code Section 409A and avoid the
imposition of taxes under Code Section 409A, the Company shall defer payment of
“nonqualified deferred compensation” subject to Code Section 409A payable as a
result of and within six (6) months following Executive’s Termination Date until
the earlier of (i) the first business day of the seventh month following
Executive’s Termination Date or (ii) ten (10) days after the Company receives
written confirmation of Executive’s death. Any such delayed payments shall be
made without interest.

 

13. GOVERNING LAW AND FORUM

This Agreement shall be governed by and construed in accordance with the laws of
the State of California. The parties hereby agree that the sole and exclusive
forum for resolution of any dispute relating to this Agreement shall be in San
Diego, California, the parties hereby submit to personal jurisdiction of state
and federal courts and the arbitrator in San Diego, California to resolve any
disputes relating to this Agreement.

 

14. INTERPRETATION

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Sections and section headings contained in
this Agreement are for reference purposes only, and shall not affect in any
manner the meaning or interpretation of this Agreement. Whenever the context
requires, references to the singular shall include the plural and the plural the
singular.

 

15. OBLIGATIONS SURVIVE TERMINATION OF EMPLOYMENT

Executive agrees that any and all of Executive’s obligations under this
Agreement, including but not limited to Exhibit A, shall survive the termination
of employment and the termination of this Agreement.

 

16. COUNTERPARTS

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original of this Agreement, but all of which together shall
constitute one and the same instrument.

 

17. AUTHORITY

Each party represents and warrants that such party has the right, power and
authority to enter into and execute this Agreement and to perform and discharge
all of the obligations hereunder; and that this Agreement constitutes the valid
and legally binding agreement and obligation of such party and is enforceable in
accordance with its terms.

 

-8-



--------------------------------------------------------------------------------

18. ENTIRE AGREEMENT

This Agreement and its exhibits, the Company’s Stock Plan, and any other
agreements referenced herein, as amended or superseded from time to time,
contain the final, complete, and exclusive statement of the terms of Executive’s
employment by the Company and may not be contradicted by evidence of any prior
or contemporaneous statements or agreements, except for agreements specifically
referenced herein and supersede any and all prior written or oral
understandings. To the extent that the practices, policies or procedures of the
Company, now or in the future, apply to Executive and are inconsistent with the
terms of this Agreement, the provisions of this Agreement shall control. Any
subsequent change in Executive’s duties, position, or compensation will not
affect the validity or scope of this Agreement.

 

19. EXECUTIVE ACKNOWLEDGEMENT

EXECUTIVE ACKNOWLEDGES EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT LEGAL
COUNSEL CONCERNING THIS AGREEMENT, THAT EXECUTIVE HAS READ AND UNDERSTANDS THE
AGREEMENT, THAT EXECUTIVE IS FULLY AWARE OF ITS LEGAL EFFECT, AND THAT EXECUTIVE
HAS ENTERED INTO IT FREELY BASED ON EXECUTIVE’S OWN JUDGMENT AND NOT ON ANY
REPRESENTATIONS OR PROMISES OTHER THAN THOSE CONTAINED IN THIS AGREEMENT.

[Signature Page Follows]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first written above.

 

ORANGE 21 INC.     EXECUTIVE

/s/

      /s/ By:   Seth W. Hamot       Carol Montgomery Its:   Chairman of the
Board of Directors
and duly authorized signatory      

 

-10-



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AGREEMENT

 

Exhibit A



--------------------------------------------------------------------------------

LOGO [g174797g89k78.jpg]

ORANGE 21 INC.

PROPRIETARY INFORMATION AGREEMENT

This Agreement is entered into as of the date shown below by and between Orange
21 Inc., a Delaware corporation, (hereinafter referred to as “Company”), and the
employee whose signature is shown below (hereinafter referred to as “Employee”).

In consideration of Employee’s employment by Company, and the compensation
received by Employee from Company from time to time, the parties hereby agree as
follows:

1. Definitions. As used herein, the following terms shall have the meanings set
forth below:

1.1 Company. The term “Company” shall include Orange 21 Inc. and its wholly
owned subsidies, Orange 21 North America Inc. and Orange 21 Europe.

1.2 Proprietary Information. The term “Proprietary Information” shall include
all of Company’s confidential or proprietary information, including without
limitation, any information relating to marketing and sales information,
financial projections, cost summaries, pricing formula, inventions or trade
secrets, business practices, trademarks, customer lists, reports,
investigations, experiments, research or developmental work, work in progress,
designs, plans, proposals, and all concepts or ideas, materials or information
related to the business, products or sales of Company, or Company’s customers,
vendors or business associates, that have not previously been voluntarily
disclosed to the public by authorized representatives of Company.

2. Confidentiality.

2.1 Acknowledgment of Proprietary Interest. Employee acknowledges that
Proprietary Information is valuable to Company and the business in which Company
is engaged. Employee agrees that all Proprietary Information shall be the sole
and exclusive property of Company and its assigns, and Employee hereby assigns
to Company any rights Employee may have or acquire in Proprietary Information.

2.2 Non-Disclosure and Non-Use of Proprietary Information. Employee agrees at
all times during the term of his/her employment with Company, and after
termination of Employee’s employment, to maintain Proprietary Information in
strict confidence, and not to disclose or allow to be disclosed, either directly
or indirectly, any Proprietary Information to any third party, other than to
persons engaged by Company to further the business of Company, and not to use
any Proprietary Information except as may be necessary in the ordinary course of
performing Employee’s duties on behalf of Company. Further, Employee shall
inform any third party of the confidential nature of Proprietary Information
prior to disclosure to such third party, and Employee shall only disclose
Proprietary Information to such third party under a confidential disclosure
agreement between Company and such third party.

2.3 Confidential Information of Others. Employee represents and warrants that
Employee does not have in his/her possession any confidential or Proprietary
Information, materials or documents belonging to any third party, including
former employers, and that Employee will not use, disclose to Company or induce
Company to use, any of such confidential or Proprietary Information, materials
or documents during his/her employment. Further, Employee represents that
his/her employment will not require Employee to breach any obligations to or
confidences of any third party, including former employers.

2.4 Pre-publication Authorization. Employee agrees that Employee shall obtain
the written approval of Company prior to any publication, oral or written, of
any information, whether or not Proprietary Information, regarding any aspect of
Company’s business.

2.5 Return of Materials at Termination. Employee acknowledges that all documents
and other tangible property, whether or not pertaining to Proprietary
Information, furnished to Employee by Company or produced by Employee in
connection with his/her employment by Company, shall be and remain the sole and
exclusive property of Company. In the event of termination of Employee’s
employment, with or without cause and whatever the reason, Employee shall
promptly deliver to Company all such property, including all notebooks, records,
data, and other information in tangible form, and all copies or reproductions
thereof.

2.6 Remedies Upon Breach. In the event of any breach of this Agreement by
Employee, Company shall be entitled, if it so elects, to institute proceedings
in any court of competent jurisdiction, either in law or in equity, to enjoin
Employee from violating any of the terms of this Agreement, to enforce the
specific performance by Employee of any of the terms of this Agreement, and to
obtain damages, but nothing contained herein shall be construed to prevent such
remedy or combination of remedies as Company may elect to invoke. The failure of
Company to promptly institute legal action upon any breach of this Agreement
shall not constitute a waiver of that or any other breach hereof.



--------------------------------------------------------------------------------

3. Covenant Not to Compete. Employee agrees that, during the term of his/her
employment, Employee shall not directly or indirectly compete with Company in
any way, in the business in which Company is engaged or in which Company becomes
engaged during the term of his/her employment.

4. Company Property. The computer system, including any mainframe, network,
standalone computers, software, e-mail, and any online or Internet access is
property of Company. Employee agrees that he/she shall not use any company
property in his/her possession for any purpose other than for business purposes,
as required to fulfill his/her responsibilities as an employee of Company, or as
may be specifically requested by Company. Employee is not permitted to make
back-up copies of, or use or download Company-owned software, programs, or data
for use outside the Company without express written permission by Company.

5. General Provisions.

5.1 Duration. This Agreement shall be effective during the entire term of
Employee’s employment by Company, and the provisions of Sections 2 and 4 shall
remain in full force and effect following Employee’s termination. Employee has
entered into employment with Company voluntarily, and Employee is free to resign
at any time for any reason or for no reason, notwithstanding this Agreement.
Company has the same right to terminate the employment relationship at any time
for any reason or for no reason.

5.2 Entire Agreement. This Agreement represents the entire agreement between
Employee and Company with respect to Proprietary Information, and related
subject matter as covered herein. This Agreement supersedes all previous oral or
written communications, representations, understandings or agreements on such
subject matter. This Agreement may be modified or amended only by a writing
executed by Employee and Company.

5.3 Existing or Other Agreements. This Agreement shall not affect other written
agreements in existence or subsequently executed between the parties on subject
matter not covered herein, including, without limitation, any at-will employment
agreement, stock option agreements, benefits plans, and other collateral
agreements. All such other agreements shall remain in full force and effect
notwithstanding the execution of this Agreement. This Agreement, however, shall
supersede any and all previous agreements designated as “Confidentiality
Agreement,” or agreements having substantially identical titles or substance.

5.4 Severable Provisions. The provisions of this Agreement are severable, and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions and any partially
unenforceable provisions, to the extent enforceable, shall nevertheless be
binding and enforceable.

5.5 Successors and Assigns. The rights and remedies of Company under this
Agreement shall inure to the benefit of the successors, assigns and transferees
of Company.

5.6 Interpretation of Agreement. This Agreement shall not be interpreted for or
against any party on the basis that such party, or its attorney, drafted this
Agreement or any portion thereof.

5.7 No Waiver. The waiver of any breach of any provision of this Agreement shall
not be deemed to constitute a waiver of any subsequent breach of that provision
or any other provision of this Agreement.

5.8 Governing Law. This Agreement shall be construed in accordance with the laws
of the State of California.

5.9 Retroactive Effect. This Agreement, if executed after the commencement of
employment, is hereby made retroactive and effective as of the first day of
employment of Employee by Company.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
__________________, 20___.

 

ORANGE 21 INC.:     EMPLOYEE: By:                     Signature Name:   Lisa
Spahn                 Title:   Human Resources Director       Print Name



--------------------------------------------------------------------------------

EXHIBIT B

STOCK OPTION AGREEMENT

 

Exhibit B